Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 81-99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 81-99 are allowed because the prior art fail to teach a toner supply unit comprising a toner cartridge having a toner cartridge side guide to be guided by the receiving device side guide and a shutter including an engaging portion to engage with the receiving device side guide and when the toner cartridge is dismounted from the receiving device, the engaging portion is configured to receive, by engagement with the receiving device side guide, a force for moving the shutter relative to the container from the open position to the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852